Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 10/6/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8, it is unclear as to how the volume of the slug can be greater than the volume of the gap since the volume of the gap equals the volume of the socket minus the volume of the portion of the second member within the socket.  Claims 9-14 are likewise rejected as they depend from claim 8.  For examining purposes, the limitations of the aforementioned rejected claims will be construed as being taught by the prior art since no clear meaning can be discerned from the limitations of claim 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 30, 32 & 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roach (US 4131990).

1. Roach teaches:
A locomotive traction motor (the induction motor is similar to applicant’s traction motor in that it is an induction motor and capable of performing locomotion tasks) comprising: 
a first member 20 having a socket 22 with first faying surfaces with at least two portions separated by a first fillet (since there is no clear definition of what a fillet is in applicant’s specification, the corners of the socket will be construed as the fillet, annotated figure below); and 
a second member 15 with a first end having a first profile with second faying surfaces 15a, the socket of the first member configured to receive the first end of the second member; 
wherein the socket further is configured such that, in a first state before application of energy to a joint (before welding, excerpt below), there is a gap (the gap is inherent since a filler material or metal is between the bar and the endcap, excerpt , and, 
in the first state (pre-welding operation, excerpt below), a slug of brazing fill material (filler or metal, excerpt below) is disposed between the first end of the second member and at least one of the faying surfaces of the socket (for good mechanical fit, excerpt below); and; 
wherein a second state (after welding) is created when, upon application of energy, the brazing fill material melts, flows from between the first end of the second member and the at least one of the faying surfaces of the socket (for good mechanical fit for end ring and endcap, excerpt below), and fills the gap between the faying surfaces of the first and second members to form a closed socket brazed joint that joins the first and second members (since the bars are welded after the filler material or metal is inserted into the gap, the socket is brazed and closed, see excerpt below).  
	
    PNG
    media_image1.png
    982
    852
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    458
    840
    media_image2.png
    Greyscale

2. (Currently amended) The locomotive traction motor of claim 1, wherein, in the first state, a slug of flux material is disposed between at least one of: 2WAB/P/12197/US/ORG1 (552-1513US1) the first end of the second member and the slug of brazing fill material; or between the slug of brazing fill material and the at least one of the faying surfaces of the socket.  

3. Roach teaches:
The locomotive traction motor of claim 1, wherein a radius of the first fillet is at least equal to the width of the gap between the faying surfaces of the first member and the faying surfaces of the second member in the first state (since there is no reference point to take the radius from, the examiner has construed the radius to be taken from the figures of the prior art.  Appropriate correction is required).  




The locomotive traction motor of claim 1 further comprising: at least one additional fillet formed in the at least one of the faying surfaces of the socket at a location that corresponds to a change in the first profile of the at least one of the faying surfaces of the second member (since there is no reference point to take the radius from, the examiner has construed the radius to be taken from the figures of the prior art.  Appropriate correction is required).  

5. Roach teaches:
The locomotive traction motor of claim 4, wherein the at least one additional fillet has a radius at least equal to the width of the gap between the faying surfaces of the first member and the faying surfaces of the second member in the first state (since there is no reference point to take the radius from, the examiner has construed the radius to be taken from the figures of the prior art.  Appropriate correction is required).  

7. Roach teaches:
The locomotive traction motor of claim 1, wherein the first member comprises an annular ring and the second member comprises a conductor bar (figure above).  

8. Roach teaches:
The locomotive traction motor of claim 1, wherein a volume of the slug of brazing fill material is equal to a volume of the socket less a volume of the portion of the first end of the second member in the socket multiplied by a factor of two.  

The locomotive traction motor of claim 8, wherein the volume of the brazing fill material slug is within a range of 1.8 to 2.2 units of volume.  

30. Roach teaches:
 A vehicle traction motor (the induction motor is similar to applicant’s traction motor in that it is an induction motor and capable of performing locomotion tasks) comprising: 
a first member 20 having a socket 22 with faying surfaces having at least two portions that are separated by a first fillet (annotated figure below); and 
a second member with a first end having a first profile with faying surfaces; 
wherein the socket is configured such that, in a first state before application of energy to a joint, there is a gap (the gap is inherent since a filler material or metal is between the bar and the endcap, excerpt below) with a width between the faying surfaces of the first member and the faying surfaces of the second member, and, in the first state (pre-welding operation, excerpt below), a slug of brazing fill material (filler or metal, excerpt below) is disposed between the first end of the second member and at least one of the faying surfaces of the socket; and 
wherein a second state (after welding)  is created when, upon application of energy, the brazing fill material melts and flows from between the first end of the second member and the at least one of the faying surfaces of the socket filling aforesaid gap between the faying surfaces of the first and second members to form a closed socket (for good mechanical fit for end ring and endcap, excerpt below) brazed joint that joins 

32. Roach teaches:
The vehicle traction motor of claim 30, wherein a radius of the first fillet is at least equal to the width of the gap between the faying surfaces of the first member and the faying surfaces of the second member in the first state (since there is no reference point to take the radius from, the examiner has construed the radius to be taken from the figures of the prior art.  Appropriate correction is required).  

34. Roach teaches:
The vehicle traction motor of claim 33, wherein the at least one additional fillet has a radius at least equal to the width of the gap between the faying surfaces of the first member and the faying surfaces of the second member in the first state (since there is no reference point to take the radius from, the examiner has construed the radius to be taken from the figures of the prior art.  Appropriate correction is required).  





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10-14,33 & 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roach in view of Brandl et al. (US 20150295483).

6. Roach has been discussed above, re claim 1; but does no teach that end points defining a surface of the at least one additional fillet are extended to form indexing guides configured to position the faying surfaces of the first member with the faying surfaces of the second member.  

Brandl et al. teach that end points defining a surface of the at least one additional fillet 413 are extended to form indexing guides 51 and 52 configured to position the faying surfaces of the first member 7 with the faying surfaces of the second member 9 to form a suspension device in the socket (annotated figure and excerpt below).  

    PNG
    media_image3.png
    385
    775
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    68
    805
    media_image4.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention as effectively filed to modify the invention of Roach so that end points defining a surface of the at least one additional fillet are extended to form indexing guides configured to position the faying surfaces of the first member with the faying surfaces of the second member, as taught by Brandl et al. so as to form a suspension device in the socket.  

10.  Roach has been discussed above, re claim 1; but does no teach that an indexing guide configured to position the faying surfaces of the second member in a pre-determined alignment with the faying surfaces of the socket of the first member, forming an indexed closed socket brazed joint.  

Brandl et al. teach that an indexing guide 51 & 52 configured to position the faying surfaces (figure below) of the second member 9 in a pre-determined alignment with the faying surfaces of the socket of the first member, forming an indexed closed 

    PNG
    media_image3.png
    385
    775
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    68
    805
    media_image4.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention as effectively filed to modify the invention of Roach so that an indexing guide configured to position the faying surfaces of the second member in a pre-determined alignment with the faying surfaces of the socket of the first member, forming an indexed closed socket brazed joint, as taught by Brandl et al. so as to form a suspension device in the socket.

11. Roach has been discussed above, re claim 10; but does no teach that the indexing guide is comprised of at least one of: a first surface, a contact surface, or a second surface.  



    PNG
    media_image3.png
    385
    775
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    68
    805
    media_image4.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention as effectively filed to modify the invention of Roach so that the indexing guide is comprised of at least one of: a first surface, a contact surface, or a second surface, as taught by Brandl et al. so as to form a suspension device in the socket.

12. Roach has been discussed above, re claim 11; but does no teach that the indexing guide comprises at least the contact surface, that is configured to self-align the faying surfaces of the second member.  

Brandl et al. teach that the indexing guide comprises at least the contact surface, that is configured to self-align the faying surfaces of the second member to form a 

    PNG
    media_image3.png
    385
    775
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    68
    805
    media_image4.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention as effectively filed to modify the invention of Roach so that the indexing guide comprises at least the contact surface, that is configured to self-align the faying surfaces of the second member, as taught by Brandl et al. so as to form a suspension device in the socket.

13. Roach has been discussed above, re claim 10; but does no teach that the indexing guide is composed from at least one of: brazing fill material, flux, or material that vaporizes upon joint formation.  


 Consequently, it would have been obvious to a person having ordinary skill in the art before the invention as effectively filed to modify the invention of Roach so that the indexing guide is composed from at least one of: brazing fill material, flux, or material that vaporizes upon joint formation, as taught by Brandl et al. so as to form a suspension device in the socket. 
14. Roach has been discussed above, re claim 10; but does no teach that the indexing guide is comprised of at least one of: a first surface, a contact surface, or a second surface.  
Brandl et al. teach that the indexing guide is comprised of at least one of: a first surface, a contact surface, or a second surface to form a suspension device in the socket (since the indexing guide is not a continuous straight line with the fillet, the area is increased, annotated figure and excerpt above).  
 Consequently, it would have been obvious to a person having ordinary skill in the art before the invention as effectively filed to modify the invention of Roach so that the indexing guide is comprised of at least one of: a first surface, a contact surface, or a second surface, as taught by Brandl et al. so as to form a suspension device in the socket.
 Roach has been discussed above, re claim 10; but does no teach that at least one additional fillet formed in the at least one of the faying surfaces of the socket at locations that correspond to a change in the profile of at least one of the faying surfaces of the second member.  

Brandl et al. teach that at least one additional fillet formed in the at least one of the faying surfaces of the socket at locations that correspond to a change in the profile of at least one of the faying surfaces of the second member to form a suspension device in the socket (annotated figure and excerpt below).  

    PNG
    media_image5.png
    369
    689
    media_image5.png
    Greyscale


    PNG
    media_image4.png
    68
    805
    media_image4.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention as effectively filed to modify the invention of Roach so that at least one additional fillet formed in the at least one of the faying surfaces of the socket at locations that correspond to a change in the profile of at least one of the faying surfaces of the second member, as taught by Brandl et al. so as to for a suspension device in the socket.



Brandl et al. teach that end points defining a surface of the at least one additional fillet 413 are extended to form indexing guides 51 and 52 configured to position the faying surfaces of the first member 7 with the faying surfaces of the second member 9 to form a suspension device in the socket (annotated figure and excerpt below).  

    PNG
    media_image3.png
    385
    775
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    68
    805
    media_image4.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention as effectively filed to modify the invention of Roach so that end points defining a surface of the at least one additional fillet are extended to form indexing guides configured to position the faying surfaces of the first member with the faying surfaces of the second member, as taught by Brandl et al. so as to form a suspension device in the socket.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roach In view of Akamatsu et al. (US 20100218853).

31. Roach has been discussed above, re claim 1; but does no teach that in the first state, a slug of flux material is disposed between at least one of: the first end of the second member and the slug of brazing fill material; or between the slug of brazing fill material and the at least one of the faying surfaces of the socket.  

Akamatsu et al. teach that in the first state, a slug of flux material 10 is disposed between at least one of: the first end of the second member 12 and the slug of brazing fill material 16; or between the slug of brazing fill material and the at least one of the faying surfaces of the electrode/socket to form additional support.  

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention as effectively filed to modify the invention of Roach so that in the first state, a slug of flux material is disposed between at least one of: the first end of the second member and the slug of brazing fill material; or between the slug of brazing fill material and the at least one of the faying surfaces of the socket, as taught by Akamatsu et al. so as to form additional support.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.